In an action to recover damages for personal injuries, etc., allegedly resulting from lead poisoning, the defendants Richard Martello, Greg Martello, and Steven Martello, doing business as Tri-M Enterprises, a copartnership appeal, and Joseph Sugranes separately appeals, as limited by their respective briefs, from stated portions of an order of the Supreme Court, Queens County (Levine, J.), dated August 10, 2004, which, inter alia, denied those branches of the motion of defendant Joseph Sugranes joined in by the defendants Richard Martello, Greg Martello, and Steven Martello, doing business as Tri-M Enterprises, a copartnership, which were to strike the plaintiffs’ note of issue and to compel disclosure of the records of the infant plaintiffs foster-care placement and directed that those records be “forwarded to the assigned Trial Justice for use at trial in the discretion of said assigned Justice.”
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The determination of the Supreme Court was a provident exercise of discretion (see Palermo Mason Constr. v Aark Holding Corp., 300 AD2d 460 [2002]; Blagrove v Cox, 294 AD2d 526 [2002]). Ritter, J.P., Rivera, Spolzino and Covello, JJ., concur.